Citation Nr: 0102907	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  98-17 684 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left leg injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel

INTRODUCTION

The appellant had active service from March 1953 to March 
1955.  This matter comes to the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that determination, the RO denied the 
appellant's application to reopen the previously denied claim 
of service connection for a left leg injury.  The appellant 
disagreed and this appeal ensued.  For the reasons discussed 
below, the Board reopens the previously denied claim and 
remands it for further development of the record.  


FINDINGS OF FACT

1.  By letter dated September 18, 1970, the RO informed the 
appellant of the denial of his claim seeking service 
connection for a left leg injury; he did not appeal.  

2.  Evidence submitted subsequent to September 1970 is not 
duplicative or cumulative of the evidence previously of 
record and must be considered to fairly adjudicate the claim.


CONCLUSION OF LAW

Evidence received since September 1970 is new and material; 
the appellant's claim of service connection for a left leg 
injury is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a September 18, 1970 letter, the RO denied the appellant's 
claim seeking service connection for a left leg injury.  The 
RO noted that the available records, consisting entirely of 
the service medical records, did not indicate that he 
received treatment for a left leg disorder during service of 
that such a disorder was noted at separation from service.  
The letter included a description of his appellate rights, 
informing him that he could appeal the determination by 
filing a timely notice of disagreement.  See 38 C.F.R. 
§ 20.200 (appeal consists of timely notice of disagreement 
and, after VA furnishes a statement of the case, a timely 
substantive appeal).  To initiate an appeal from the 
September decision, the appellant had to file the notice of 
disagreement within one year from the date of the letter.  
38 C.F.R. § 20.302(a).  Because he did not file a notice of 
disagreement prior to September 8, 1971, that decision became 
final.  38 C.F.R. §§ 3.104(a), 20.302(a).  

A final RO decision may not normally be addressed again, 
unless the appellant submits new and material evidence.  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (emphasis in the original); see 
38 U.S.C.A. § 5108.  It is a jurisdictional test - if such 
evidence is not submitted, then the claim cannot be reopened.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

This analysis formerly required three steps.  VA had to 
(1) determine whether the appellant presented new and 
material evidence, thereby reopening a finally denied claim; 
(2) if reopened, determine whether the reopened claim was 
well grounded; and (3) only then evaluate the merits of the 
claim after complying with all duty-to-assist obligations.  
Elkins v. West, 12 Vet. App. 209, 214 (1999).  On November 9, 
2000, while this appeal was pending, the President signed 
into law the Veterans Claims Assistance Act of 2000, 
eliminating the requirement of a well-grounded claim and 
fundamentally altering VA's duty to assist.  The Act did not, 
though, alter the jurisdictional requirement for submitting 
new and material evidence.  Veterans Claims Assistance Act of 
2000, Pub. L. 106-475, § 3(f), 114 Stat. 2096, ___ (2000).  
Therefore, the former three-step analysis now requires just 
two: a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.  

As for whether the appellant has submitted new and material 
evidence, new evidence can be material if it provides a more 
complete picture of the circumstances surrounding the origin 
of an injury or disability, even if it is unlikely to 
convince VA to alter a previous decision.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998); Elkins, 12 Vet. App. at 
214.  See Fossie v. West, 12 Vet. App. 1, 4 (1998) (reopening 
required where new evidence bears directly or substantially 
on matter).  New and material evidence must be presented or 
secured since the time the claim was finally disallowed on 
any basis and need be probative only as to each element that 
was a specified basis for the last disallowance.  Evans 
(Samuel) v. Brown, 9 Vet. App. 273, 285 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but only as to each element that 
was a specified basis for the last disallowance.  Id. at 284.  
The prior evidence of record is vitally important in 
determining whether evidence is new for purposes of deciding 
whether to reopen a claim.  Id.  

As noted above, the evidence at the time of the September 
1970 decision consisted entirely of the service medical 
records.  The record at that time did not contain any 
evidence concerning the condition of his left leg after 
service.  Additional evidence received into the record since 
September 1970 included VA hospital and clinical records 
beginning in August 1996 showing left knee arthritis and a 
history of an in-service left knee injury.  For example, the 
August 1996 VA x-ray report revealed osteoarthritis of the 
left knee and VA examination in September 1997 showed 
degenerative changes and a history as related by the 
appellant of an in-service injury to the left knee.  The 
appellant also testified at two hearings, in January 1999 and 
December 2000, that he injured his left knee in service when 
he was thrown from the top of a tank by its swinging turret, 
causing him to fall on his left knee and experience pain and 
swelling and necessitating treatment during and immediately 
after service.  

This additional evidence and the history of the initial 
injury as described by the appellant were not before the RO 
when it rendered its September 1970 decision.  It indicates 
that the appellant has a current left leg disorder manifested 
by left knee arthritis, something not known to the RO at the 
time of that earlier decision.  The additional evidence also 
includes medical records discussing his left leg and left 
knee symptomatology as beginning during service and his own 
statements alleging his initial injury during service.  In 
this jurisdictional analysis, the Board cannot judge the 
weight or competency of this additional evidence, which must 
be presumed truthful.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Thus, the additional evidence in this case 
suggests some indication of a relationship between the 
appellant's service and a current left leg disorder and left 
knee arthritis.  It thereby provides a more complete picture 
of circumstances surrounding the origin of the claimed 
disability and is so significant that it must be considered 
in order to decide the claim.  In light of the foregoing, the 
Board concludes that the appellant has submitted new and 
material evidence to reopen the claim.  


ORDER

New and material evidence having been submitted to reopen the 
previously denied claim of service connection for a left leg 
disorder with left knee arthritis, the application to reopen 
is granted.  


REMAND

The service medical records included an April 1953 entry 
noting the development of leg cramps after "double timing".  
The separation examination in March 1955 showed a history of 
leg cramps.  Subsequently, as reflected in the record as 
early as August 1996, the appellant was treated for left knee 
arthritis.  

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Here, the record includes post-service evidence of a 
left knee disorder with left knee arthritis and in-service 
treatment for leg cramps following running.  The appellant, 
though, alleges that he injured his left knee when he was 
thrown from a tank.  The record is silent as to any 
connection between the current left leg and knee 
symptomatology and the appellant's service.  

VA has a duty to assist the appellant in the development of 
facts pertinent to the claim.  This obligation includes 
providing a medical examination when such an examination is 
"necessary" to make a decision on the claim, meaning that 
the record does not contain sufficient medical evidence for 
VA to make a decision.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, ____ (2000) (to be 
codified as amended at 38 U.S.C.A. § 5103A(d)).  Although VA 
afforded the appellant a VA examination in September 1997, 
that examination report did not address the key element 
missing from this case - whether the current symptomatology 
is related to the alleged in-service injury.  The case is 
REMANDED for the following development:

1.  The RO should schedule the appellant 
for a VA examination to determine the 
nature and etiology of his claimed left 
leg disorder with left knee arthritis.  
The claims file and a copy of this REMAND 
must be made available to the physician 
for review in conjunction with the 
examination.  The pertinent history 
concerning the claimed disability should 
be obtained, and all necessary tests and 
studies should be conducted.  The report 
of examination should contain a detailed 
account of all manifestations of the 
claimed disability found to be present.  
The examiner should be asked to opine, 
based on a thorough review of the claims 
file and the examination results, whether 
any left leg disorder with left knee 
arthritis is as least as likely as not 
related to service or any incidents of 
service.  A detailed report of the 
examination findings should then be 
associated with the claims file.  

2.  After the action herein directed is 
completed, the RO should review the 
record to ensure it is in compliance with 
the Veterans Claims Assistance Act of 
2000.  If further development is 
required, the RO should take appropriate 
action to ensure its completion.  

3.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

The RO should then review the record and adjudicate the 
claims herein at issue.  If any benefit sought on appeal, for 
which a notice of disagreement has been filed, remains 
denied, the appellant and his representative should be 
furnished a supplemental statement of the case and given the 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 



